Per Curiam.
The first point on which the defendants rely cannot avail them, for the reasons given, and on the authorities cited, in Bull v. Clarke, (ante, p. 590.) See also Davenport v. Parker, Fort. 368. Cudwell v. Dunkin, T. Jon. 137. Gardiner v. Dudgate, 2 Show. 51. Atkinson v. Saunderson, 1 Doug. 254, 259.
But the defendants must prevail on the other ground. Thiea ..months, in the statute prescribing the time when executions shall be made returnable, (Rev. Sts. c. 97, § 9,) mean calendar months. The execution in this case was not returnable till the 25th of September, but was in fact returned on the 23d. The principal might have been surrendered between that day and the 25th, and the bail discharged. This case must follow Niles v. Field, (ante, 327.)
II. Morris, for the plaintiff.
Ashmun fy R. A. Chapman, for the defendants.